Citation Nr: 0532712	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as due to exposure to Agent Orange or 
some other herbicide.  

2.  Entitlement to an effective date prior to October 5, 2000 
for nonservice-connected pension, to include a claim of clear 
and unmistakable error in a rating decision of June 27, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In November 2001, the RO denied a claim of 
entitlement to service connection for peripheral neuropathy 
due to exposure to Agent Orange, or some other herbicide, 
during service.  The veteran has appealed.  In August 2002, 
the RO granted a claim for nonservice-connected pension.  The 
RO assigned an effective date of August 1, 2002.  The veteran 
appealed the issue of entitlement to an earlier effective 
date.  In November 2002, the RO granted the veteran's claim 
for an earlier effective date to the extent that it assigned 
an effective date of October 5, 2000.  

In July 2004, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO in 
August 2004, he stated that he wished to withdraw his request 
for a hearing.  See 38 C.F.R. § 20.702(e) (2005).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy as a 
result of his service.

2.  In an unappealed decision, dated in June 27, 1996, the RO 
denied a claim for nonservice-connected pension.

3.  The RO's June 1996 decision was supported by the evidence 
then of record and was not undebatably erroneous.

4.  In November 2002, the veteran was granted entitlement to 
a nonservice-connected pension; the RO assigned an effective 
date of October 5, 2000.

5.  Subsequent to the RO's June 1996 decision, the veteran 
filed a claim for nonservice-connected pension no earlier 
than October 5, 2000.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The RO's June 1996 rating decision, which denied a claim 
for nonservice-connected pension, was not clearly and 
unmistakably erroneous; that unappealed rating action is 
final.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a) (2005).

3.  The criteria for an effective date prior to October 5, 
2000 for an award of nonservice-connected pension have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (b)(1)(ii)(A) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant essentially argues that service connection for 
peripheral neuropathy is warranted because he served in 
Vietnam, and therefore he should be presumed to have been 
exposed to Agent Orange.  He further argues that his 
peripheral neuropathy is the result of such exposure.

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the period from January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The law provides that a claimant, who, during active service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).

In this case, the veteran is shown to have qualifying service 
in Vietnam for the presumption of exposure to herbicides.  
The veteran's discharge (DD 214) and service medical records 
indicate that he served in the Republic of Vietnam, and he is 
therefore presumed to have been exposed to herbicides.  Given 
the foregoing, the veteran is presumed to have been exposed 
to herbicide agents based on the fact of his service in 
Vietnam during the specified period.

However, the presumption of exposure to herbicides during 
service is not dispositive of the claim, as the veteran does 
not have a disease or disorder for which a presumption of 
service connection arises.  Specifically, the law provides a 
presumption of service connection for certain diseases, 
including acute and subacute peripheral neuropathy, which 
become manifest to a degree of 10 percent or more within one 
year of service in the Republic of Vietnam during the period 
from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(emphasis added).  In this case, the veteran is not shown to 
have acute or subacute peripheral neuropathy.  Therefore, 
service connection under the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309 is not warranted.  See also 59 
Fed.Reg. 341 (Jan. 4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 1996) 
(The Secretary of VA has formally announced that a 
presumption of service connection based on exposure to 
herbicide exposure in Vietnam is not warranted for certain 
conditions including leukemia or "any . . . condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.").

Although service connection for the veteran's peripheral 
neuropathy is not warranted on a presumptive basis, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease when, "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).

Idiopathic means of unknown causation.  Lanthan v. Brown, 7 
Vet. App. 359, 361 (1995); see also Allen v. Brown, 7 Vet. 
App. 439, 443.

The veteran's service medical records do not show treatment 
for, or a diagnosis of, peripheral neuropathy.  The veteran's 
separation examination report, dated in June 1969, shows that 
his neurological system was clinically evaluated as normal.  

As for the post-service evidence, it includes VA and non-VA 
reports, dated between 1990 and 2002.  This evidence includes 
a December 1990 VA examination report which shows that the 
veteran complained of symptoms that included numbness of the 
fingers, arms, feet, and legs.  There was no relevant 
diagnosis.  A December 1993 VA examination report shows that 
the veteran complained of symptoms that included numbness in 
his feet and tingling in his right leg and hip and lower 
back.  He stated that his symptoms began about 15 years after 
separation from service.  There was no relevant diagnosis.  

VA progress notes, dated in 1995, show that in August 1995, 
the veteran reported working on "Operation Orange" during 
service (presumably a reference to working around 
herbicides), as well as a work history of exposure to 
aviation fuels and industrial chemicals.  The assessment was 
rule out neuropathy secondary to industrial chemical 
exposure.  An October 1995 VA progress note shows that the 
veteran complained of numbness in his lower extremities.  He 
also reported drinking "3-6 six packs x 25 yrs."  The 
report contains an assessment of possible peripheral 
neuropathy secondary to ETOH (alcohol).  

Another October 1995 VA progress note shows that the veteran 
reported drinking two six packs per week, as well as some use 
of hard liquor, and occasional cocaine and marijuana use.  A 
December 1995 letter from C. Puckett Robinson, M.D., states 
that the veteran has chronic low back pain due to 
degenerative joint disease, and peripheral neuropathy.  A 
February 1996 VA progress notes shows treatment for 
sensorimotor neuropathy, and contains an assessment noting 
"still no obvious etiology.  Drinking history 2 6-packs a 
weekend/1 fifth [illegible] weekly.  Will investigate low 
back pain."  Another February 1996 VA progress note contains 
an assessment of "sensorimotor neuropathy of unknown 
etiology, possibly due to lower back trauma, alcohol, or 
other neuromuscular disorder."  A February 1996 report from 
Dr. Robinson states that the veteran has sensorimotor 
polyneuropathy.  VA progress notes, dated in January and 
August of 2001, contain references to "idiopathic" 
polyneuropathy.  The January 2001 report shows that the 
veteran stated that his symptoms began in 1994.  

VA progress notes, dated in March and June of 2002, note a 
history of polyneuropathy of unknown etiology.  A February 
2002 VA progress note shows that the veteran reported that he 
began experiencing peripheral neuropathy symptoms in the 
1970s and early 1980s.  The report notes that the etiology of 
the veteran's peripheral neuropathy could not be identified.  

A report from the Social Security Administration (SSA), dated 
in May 1999, indicates that the veteran was found to be 
eligible for Social Security Insurance (SSI) disability 
payments.  The report states that although the veteran 
claimed to have been disabled since March 1990, the medical 
evidence showed that his condition did not prevent all work 
activity until December 1995.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has peripheral neuropathy 
due to his service.  The Board initially notes that, as 
previously stated, there is no competent evidence showing 
that the veteran currently has one of the diseases for which 
service connection could be granted on a presumptive basis 
following exposure to a herbicide agent.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  With regard to the 
possibility of service connection on a direct basis, assuming 
arguendo that the veteran's symptoms as reported in his 
December 1990 VA examination report were sufficient to show 
that presence of peripheral neuropathy, the first medical 
evidence of peripheral neuropathy symptoms comes 
approximately 20 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence of a nexus between the veteran's peripheral 
neuropathy and his service.   The Board therefore finds that 
the preponderance of the evidence is against the claim that 
the veteran has peripheral neuropathy that is related to his 
service, and the claim is denied.

In reaching this decision, the Board has considered the 
appellant's lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  Accordingly, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied.

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).




II.  Earlier Effective Date - Nonservice-Connected Pension

The veteran argues that an earlier effective date for 
nonservice-connected pension is warranted back to 1996 
because he was disabled at that time, and a June 1996 
decision of the RO, which denied a claim for nonservice-
connected pension, was based on clear and unmistakable error 
(CUE).

The administrative history of this claim is as follows: in 
April 1996, the veteran filed a claim for nonservice-
connected pension.  In a decision, dated June 27, 1996, the 
RO denied the claim.  The claims file includes a copy of a 
notice of the RO's notice letter, dated July 15, 1996, which 
indicates that it was sent to the veteran's last known 
address of record.  An appeal was not filed.  Therefore, the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c)(West 
2002).  

The veteran subsequently filed to reopen his claim for 
nonservice-connected pension, and in August 2002, the RO 
granted the claim.  The RO assigned an effective date of 
August 1, 2002.  The veteran appealed the issue of 
entitlement to an earlier effective date.  In November 2002, 
the RO granted the claim, to the extent that it assigned an 
effective date of October 5, 2000.  In May 2003, the veteran 
indicated that he desired to continue his appeal, and he 
raised the issue of whether the RO's June 1996 rating 
decision was CUE.  In May 2004, the RO denied the claim.  

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled due to disabilities not the result of 
his willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. § 3.342.  Permanent and total disability 
will be held to exist where the person is unemployable as a 
result of disability reasonably certain to last throughout 
the remainder of the person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
requires rating and then combining each disability rating 
pursuant to 38 C.F.R. § 4.25 (2005) to determine whether the 
veteran holds a combined 100 percent evaluation for pension 
purposes.  Further, permanent total disability evaluations 
for pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2005).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes by showing that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to at least 70 percent.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

A.  Earlier Effective Date - CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad- 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In its June 1996 decision, the RO determined that the 
veteran's disorders were 50 percent disabling, and that the 
criteria for nonservice-connected pension had not been met.  
  
The evidence of record at the time of the RO's June 1996 
decision included the veteran's service medical records, 
which showed that he received treatment for low back and skin 
symptoms.  The veteran's separation examination report, dated 
in June 1969, showed that he was clinically evaluated as 
normal in every category; the report did not note any 
disabilities.  The post-service medical evidence consisted of 
VA examination reports, dated in December 1990 and December 
1993, and VA progress notes, dated between 1995 and 1996.  
The December 1990 VA examination report contained diagnoses 
of two skin disorders (one was characterized as "moderate," 
and one was characterized as productive of minimal sequelae 
and as "mild"), rule out glaucoma, external hemorrhoids, 
and status post fracture of the right wrist manifested by a 
spur with marked decreased radial deviation.  The veteran 
gave an employment history of working as a truck driver 
between 1969 and 1989, with no employment listed after 1989.  
The December 1993 VA examination report showed that the 
veteran complained of skin symptoms, and contained a 
diagnoses of "no objective diagnosis of dermatological 
disease can be made at this time.  No rash is visible at this 
time."  The veteran gave an employment history of working as 
a truck driver between 1969 and 1984, with no employment 
listed after 1984.  The VA progress notes indicated that the 
veteran had degenerative joint disease and degenerative disc 
disease of the lumbar spine, and sensorimotor polyneuropathy.  
These reports showed that the veteran reported that he was a 
truck driver.  The diagnoses included degenerative joint 
disease of the knees, chronic low back pain and 
polyneuropathy.  

The Board finds that the RO had a rational basis for its 
decision.  See Crippen v. Brown, 9 Vet. App. 412, 422 (1996) 
(citing Butts v. Brown, 5 Vet. App. 532, 539 (1993)).  The RO 
could have weighed the evidence of record on unemployability, 
and reasonably determined that a nonservice-connected pension 
was not warranted.  At the time of the RO's decision, there 
was no objective evidence to show that the veteran was 
unemployable, and reports dated as late as December 1995 
indicated that the veteran reported that he was a truck 
driver.  See VA progress notes, dated in December 1995.  
Based on the foregoing, the Board concludes that the June 
1996 rating decision, which denied entitlement to a 
nonservice-connected pension, was not an error of such 
magnitude that it could be considered to be "undebatable."  
Based on the foregoing, the Board finds that the RO's June 
1996 decision was not CUE in denying entitlement to a 
nonservice-connected pension, and that the rating decision 
represented a reasonable exercise of adjudicatory judgment.  
38 C.F.R. § 3.105(a).



B.  Earlier Effective Date - Other Than CUE

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2005).  Further, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).  The effective date for pension claims received 
on or after October 1, 1984 is the date of receipt of the 
claim, unless, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled.  38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

In this case, the record shows that the RO's decision, dated 
in June 1996, which denied the veteran's claim of entitlement 
to a nonservice-connected pension, was not appealed.  Since 
an appeal was not filed, and since the Board has determined 
that no CUE was made by the RO when it issued its June 1996 
rating action, that rating decision became final as provided 
in 38 U.S.C.A. § 7105(c).  

The RO has assigned an effective date of October 5, 2000 for 
the veteran's nonservice-connected pension.  A review of the 
RO's November 2002 decision, which assigned this effective 
date, shows that the RO stated, "On October 5, 2000, the VA 
Regional Office received a VA Form 21-527 (Income Net Worth 
and Employment Statement), in which he indicated that he 
suffered from a low back condition and peripheral neuropathy 
disabilities."

A review of the claims file does not show that a VA Form 21-
527 was received on or about October 5, 2000.  The record 
shows that on October 5, 2000 the RO received a transmittal 
of a VA Form 21-4138 (statement in support of claim) from the 
veteran's representative, with attached private medical 
records.  The cover letter stated "Req SC for Peripheral 
Neuropathy."  A duty to assist letter, dated October 13, 
2000, and a deferred rating decision (VA Form 21-6789), dated 
in May 2001, shows that the RO interpreted these documents as 
a claim for service connection for peripheral neuropathy.  In 
summary, the legal basis for the RO's assignment of an 
effective date of October 5, 2000 is questionable at best.  
However, any error has been to the veteran's advantage.  In 
addition, and in any event, the veteran's claim must be 
denied as there is no record that a claim for nonservice-
connected pension was received at any time after the RO's 
July 1996 decision, and prior to October 5, 2000.  In this 
regard, in his VA Form 9, received in July 2004, the veteran 
stated, "I had been incarcerated, but my disability was the 
same."  To the extent that the veteran may have been 
incarcerated at some point between July 1996 and October 5, 
2000, there is no evidence to show that the veteran was 
prevented from applying to reopen his claim earlier due to 
physical or mental incapacity.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(1)(ii)(A).  Thus, the earliest date for 
which entitlement to a nonservice-connected pension could be 
granted is October 5, 2000.  The Board therefore concludes 
that there is no basis to award an effective date prior to 
October 5, 2000 for the veteran's nonservice-connected 
pension, and that the claim must be denied.  


III.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in May 
2001, March and August of 2002, and June 2003, (hereinafter 
"VCAA notification letters") that informed him of the type 
of information and evidence necessary to support his claims.  
In addition, by virtue of the rating decision on appeal, the 
statements of the case (SOCs), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and/or 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the November 2002 SOC and the May 
2004 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and records from the 
Social Security Administration.  With regard to the claim for 
service connection, although the veteran has not been 
afforded a VA examination covering the claimed disability, 
and an etiological opinion has not been obtained, the Board 
finds that the evidence, discussed infra, warrants the 
conclusion that a remand for an examination and an 
etiological opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, he is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, the claimed condition is first shown many 
years after service, and the claims file does not currently 
contain objective evidence showing that the claimed condition 
is related to his service. The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for peripheral neuropathy is denied.  

An effective date prior to October 5, 2000 for nonservice-
connected pension is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


